DETAILED ACTION
Response to Amendment
	This Office action is in response to the after-final amendment filed on 5/05/2022, wherein claims 1-2 and 10-11 are cancelled and claims 3-9 and 12-25 are pending and wherein 12-18 and 24-25 stand withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2022 has been considered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-18 and 24-25 directed to an invention non-elected without traverse.  Accordingly, claims 12-18 and 24-25 will now be cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 12-18 and 24-25 are cancelled.
Allowable Subject Matter
Claims 3-9 and 19-23 are allowed for the reasons stated in the Office action dated 3/09/2022.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762